Citation Nr: 1813965	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (more specifically, service connection for the cause of the Veteran's death). 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1974 to March 1976.  The Veteran died in August 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The record before the Board is woefully inadequate for any proper consideration of this appeal.   Given the finding by the AOJ that the Veteran's VA record is unavailable, there must be compliance with VA's well-recognized heightened duty to assist in such circumstances.  

The representative, a pro se widow of a Veteran, appears to be alleging that the Veteran died in an accident that was a self-destructive act that was a manifestation of the Veteran's service-connected Schizophrenia.

The current record before the Board includes a death certificate that shows the Veteran died in an accident where he was the driver; the appellant's statement that he had established service connection for schizophrenia, rated 70 percent; and the AOJ's acknowledgement (without identifying the source) that the Veteran had established service connection for schizophrenia.  The record does not include any documentation of what disabilities the Veteran had service connected, their ratings or symptoms (e.g., whether symptoms of any service-connected schizophrenia included suicidal ideation), or of the circumstances of the Veteran's death (i.e., if any official records or news sources describe how the accident occurred).  All feasible development for such information is necessary.  
The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must conduct an exhaustive search for any VA documents and VA medical records that might identify the Veteran's service connected disabilities, and their nature and severity.  There must be an exhaustive search for his claims file (the scope of the search to date is not clear from the record).  VA databases should be searched to ascertain what disabilities the Veteran had service-connected and the degree of their severity (ratings assigned), which might be available from financial records.  The appellant should assist in this matter by identifying, to the extent possible, the facilities where the Veteran received VA treatment (if any) for his service-connected disabilities, and when the treatment was provided.  Those facilities, and any VA records depositories where treatment records may have been retired should be contacted.  Hospital administration records might be another source of pertinent information.  

The scope of the search must be noted for the record.  

2. The AOJ should also ask the appellant to provide additional information regarding the Veteran's death-causing traffic accident, to include when and where it occurred and her recollection of the circumstances.  The AOJ should seek from official sources (law enforcement, coroner, e.g) and perhaps news media any corroborating evidence for the appellant's accounts.  Thereafter, the AOJ should make findings for the record whether or not there is corroborating evidence for the theory of entitlement presented with this claim, i.e., that the Veteran's death resulted from a self-destructive act that was due to a service-connected mental disorder.  

3. The AOJ should then review the entire record, arrange for any further development indicated, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


